Citation Nr: 1705397	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-47 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation prior to February 5, 2009; an evaluation in excess of 10 percent prior to February 5, 2013, for peroneal tendonitis, posterior tibial tendon tendonitis, and plantar fasciitis, status post endoscopic release (previously rated as chronic right ankle disability due to mild instability and plantar fasciitis) (right ankle disability), and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to December 1983, December 1985 to May 1986, and June 1986 to July 1987, with additional service in the Army National Guard of Florida and the Reserve of the Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

The July 2008 rating decision denied a compensable rating for the Veteran's chronic right ankle pain due to mild instability and plantar fasciitis.  By a rating decision of July 2009, after a temporary total evaluation from February 2009 to April 2009 based on convalescence, the Veteran was awarded a 10 percent rating, effective May 1, 2009.  The Veteran's right ankle disability was recharacterized as peroneal tendonitis, posterior tibial tendon tendonitis, and plantar fasciitis, status post endoscopic release (previously rated as chronic right ankle disability due to mild instability and plantar fasciitis).  A March 2013 rating decision increased the disability evaluation for the right ankle disability to 20 percent effective February 5, 2013.  

In May 2014, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge (VLJ).  

On VA Forms 9 dated in October 2014 and June 2015, the Veteran requested the opportunity to testify at another video-conference hearing with the Board.  The Veteran testified at the May 2014 Board hearing and he has provided no indication that there is any change in the facts or circumstances of the case or any explanation as to why he seeks another hearing.  Further, the evidence does not show there has been a change in circumstances regarding the Veteran's right ankle disability since the May 2014 Board hearing.  Cf. Cook v. Snyder, 15-0873, 2017 WL 405830 (Vet. App. Jan. 31, 2017).  As such, the request for another Board hearing is denied.

The Board previously considered the Veteran's appeal for entitlement to an increased disability evaluation for a right ankle disability in July 2012, May 2013, and August 2014 and remanded the claim for additional development.  The claim has since been returned to the Board.


FINDINGS OF FACT

1.  Since June 4, 2008, the Veteran's right ankle disability was manifested by right ankle pain; however, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that he does not have marked limitation of motion of right ankle motion.

2.  Since May 1, 2009, the Veteran's right ankle disability is manifested by pain and marked limitation of motion.


CONCLUSIONS OF LAW

1.  Effective June 4, 2008, the criteria for a disability rating of 10 percent for right ankle disability have been met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5270-74 (2016).

2.  Since May 1, 2009, the criteria for a disability rating of 20 percent for right ankle disability have been met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5270-74 (2016).

3.  The criteria for a disability rating in excess of 20 percent for right ankle disability have not been met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5270-74 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his disability is worse than his currently assigned ratings.  At the May 2014 Board hearing, the Veteran's representative contended that an extraschedular rating should be considered as the Veteran had pain extending up his right leg.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's right ankle disability is currently rated as noncompensable prior to February 5, 2009; 10 percent disabling from May 1, 2009 to February 5, 2013; and 20 percent disabling since February 5, 2013 under Diagnostic Code 5271.  DC 5271 assigns a 10 percent disability rating for moderately limited range of motion of the ankle and a 20 percent disability rating for markedly limited range of motion of the ankle.  

The words slight, moderate, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Pursuant to VA regulations, normal range of motion for ankle dorsiflexion is 0 to 20 degrees and for plantar flexion is 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II. 

The Board must also consider whether the Veteran is entitled to separate or higher disability ratings under other DCs that relate to the ankle.  See 38 C.F.R. 4.71a, DCs 5270 through 5274.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

DC 5270 provides the following disability ratings for ankylosis of the ankle: 20 percent for in plantar flexion of less than 30 degrees; 30 percent for in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 (zero) and 10 degrees; and 40 percent for in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  See 38 C.F.R. § 4.71a.

DC 5272 provides a 10 percent disability rating for subastragalar or tarsal joint ankylosis in good weight-bearing position and a 20 percent disability rating for ankylosis in poor weight-bearing position.  See 38 C.F.R. § 4.71a.

DC 5273 provides a 10 percent disability rating for moderate deformity resulting from the malunion of the os calcis or astragalus and a 20 percent disability rating for a marked deformity resulting from the malunion of the os calcis or astragalus.  
DC 5274 provides a 20 percent disability rating for astragalectomy.  


A.  Prior to February 5, 2009

After reviewing all of the clinical evidence and subjective complaints, the Board finds that an evaluation of 10 percent effective June 4, 2008, is warranted.  

At the Veteran's June 2008 VA examination, he reported recurrent right ankle pain. The examination showed right ankle tenderness with no instability and no tendon abnormality.  Range of motion testing showed right dorsiflexion to 20 degrees and right plantar flexion to 45 degrees.  There was no objective evidence of pain with active motion or following repetitive motion and no additional limitations after three repetitions of range of motion.  There was also no joint ankylosis.  An x-ray of the right ankle in June 2008 showed no bony pathology.

In a June 2008 VA treatment record, the Veteran reported pain in the right ankle for months.  A July 2008 VA treatment record showed ankle range of motion within normal limits.  A June 2008 x-ray of the right ankle showed no bony pathology and an August 2008 x-ray of the right ankle was unremarkable.  

After reviewing all of the clinical evidence and subjective complaints, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for a right ankle disability prior to February 5, 2009.  The Veteran's only symptom was pain.  The preponderance of the evidence shows that even considering his pain and corresponding functional impairment, including during flare-ups, he does not have marked limitation of motion of right ankle, ankylosis, malunion of os calcis or astragalus, or astragalectomy.  

B.  Since May 1, 2009

Since May 1, 2009, the Board finds that a rating of 20 percent, and no more, for the Veteran's right ankle disability is warranted.  The July 2009 VA examination showed right dorsiflexion to 15 degrees and right plantar flexion to 40 degrees with objective evidence of pain with active motion and objective evidence of pain following repetitive motion.  The examination noted no joint ankylosis.  The Veteran's symptoms included deformity, giving way, pain, stiffness, weakness, affected joint motion, and severe flare-ups daily lasting hours.  A June 2010 MRI of the ankle showed no significant focal abnormalities.   

At the Feburary 2013 VA examination, the Veteran reported that he had daily right foot pain up through calf, he was unable to walk for a long period of time or sit down, and he switched his weight to his left leg to avoid pressure on his right leg.  He reported that stretched, wore orthotics, applied ice, and took Tylenol.  The examiner noted that flare-ups impacted the function of the ankle.  Range of motion testing showed plantar flexion to 20 degrees, with painful motion at 20 degrees, and right ankle dorsiflexion to 5 degrees, with painful motion at 5 degrees.  The Veteran was able to perform repetitive use testing with three repetitions and post-test range of motion was the same.  The Veteran had localized tenderness or pain on palpitation of the joints/ soft tissue and muscle strength testing of the right ankle showed active movement against some resistence.  It was noted that the Veteran had scars related to the condition, but the scars were not painful or unstable and did not have a total area greater than 39 square centimeters.  It was noted that the Veteran occasionally used a cane due to his right foot condition.  

At the January 2014 VA examination, the Veteran reported intermittent pain and stiffness of his right ankle, without buckling, giving way, or locking.  He reported that flare-ups did not impact the function of the ankle.  Range of motion testing showed plantar flexion to 40 degrees with painful motion at 40 degrees and dorsiflexion to 15 degrees with painful motion at 15 degrees.  The Veteran was able to perform repetitive use testing and post-test range of motion was the same.  Muscle strength testing showed normal strength in the right ankle.  The examiner noted no scars and no assistive devices used.  The Veteran reported occasional pain but denied flare-ups, weakness, incoordination, fatigability, and additional limitation of motion during repeated motion.

At the February 2013 and January 2014 VA examinations, the examiner noted no ankylosis, "shin splints", stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or talectomy (astragalectomy).  

At the Veteran's May 2015 VA examination, he reported constant right ankle pain with some stiffness and a constant limp.  He reported several flare-ups per week resulting from repetitive use, prolonged standing, and walking, and further loss of range of motion.  Range of motion testing showed dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  The examiner noted that range of motion contributed to decreased mobility and pain noted on examination caused functional loss.  The examiner noted pain with dorsiflexion and plantar flexion, evidence of pain with weight bearing, and tenderness over the lateral and medial malleolus to the forefoot.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion; however, the examiner noted it would be speculative to provide accurate range of motion during a flare-up or after repetitive use over time since the Veteran did not have a flare-up at the time of the examination.  Normal strength was shown.  The examiner noted no ankylosis, to include the tarsal joint, subastragular joint, and any other joint of the right foot.  The examiner noted no instability or dislocation suspected and no scars.  The examiner noted that the Veteran regularly used plantar inserts.  The examiner also noted that imaging studies of the right ankle did not show degenerative or traumatic arthritis.

The Board finds the Veteran's degree of limitation of motion is most closely characterized as marked since May 1, 2009.

With regard to the DeLuca factors under sections 4.40 and 4.45 of the regulations, 
the June 2008 VA examination report showed that the Veteran did not have objective evidence of pain with range of motion, objective evidence of pain following repetitive motion, or additional limitation of motion after repetitive use of the right ankle.  The July 2009 VA examination noted objective evidence of pain with active motion and following repetitive motion, but no additional limitations after repetitive use.  The February 2013 and January 2014 VA examiners noted less movement than normal and pain on movement after repetition.  At the May 2015 VA examination, the Veteran reported flare-ups; however, his examination showed no additional loss of function or range of motion after repetition.  An evaluation of 10 percent prior to February 5, 2009 and 20 percent since May 1, 2009 compensates for painful motion of the ankle on use and functional limitations.  See DeLuca, 8 Vet. App. at 206-07.  Accordingly, a higher rating is not warranted based on additional functional impairment on use of the right ankle, including during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.

Additionally, the VA examinations and treatment records show no evidence of ankylosis, malunion of os calcis or astragalus, or astragalectomy.  As such, a higher rating under 38 C.F.R. § 4.71a, DC 5270, 5272, 5273, and 5274 is not warranted.  


ORDER

Effective June 4, 2008, a rating of 10 percent for peroneal tendonitis, posterior tibial tendon tendonitis, and plantar fasciitis, status post endoscopic release (previously rated as chronic right ankle disability due to mild instability and plantar fasciitis) is granted.

Effective May 1, 2009, a rating of 20 percent for peroneal tendonitis, posterior tibial tendon tendonitis, and plantar fasciitis, status post endoscopic release (previously rated as chronic right ankle disability due to mild instability and plantar fasciitis) is granted.

A rating in excess of 20 percent for peroneal tendonitis, posterior tibial tendon tendonitis, and plantar fasciitis, status post endoscopic release (previously rated as chronic right ankle disability due to mild instability and plantar fasciitis) is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


